DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the PTAB decision filed on 14 December 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Technology Center Director has approved of reopening prosecution by signing below:

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 should include line indentations where each new element is recited, in accordance with 37 CFR 1.75(i).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites “the spacecraft that is mounted together is three spacecraft operable” for mounting. The claim generally refers to a single spacecraft. However the use of “together” renders unclear whether the claim is referring to multiple spacecraft that are mounted together, or whether the single spacecraft tis mounted together with itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2017/0361951).

Regarding independent claim 18:
Walker discloses a spacecraft comprising:
a spacecraft body having first and second mounting panels (6 and 10) facing in east and west directions, respectively when the spacecraft is in orbit;
an earth deck and zenith deck (opposite of 12 and 12) facing toward and away from Earth, respectively; and
a mounting cylinder (generally 32 and 16/35; note, the claims do not require the cylinder to be unitary) extending through the earth-zenith panels.
Walker also teaches as an alternative configuration that the mounting cylinder may extend through the east-west direction as opposed to the generally disclosed earth/anti-earth direction ([0069]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Walker to reorient the mounting cylinder to face east-west as Walker teaches that this orientation is a known equivalent orientation for such satellite In re Japikse, 86 USPQ 70.
The modification to re-orient the mounting panels in the east-west directions such that the mounting cylinder is in the east-west direction would result in a similar rotation/re-orientation of the former east-west panels (6 and 10) and equipment thereon (18) to the earth-zenith directions (anti-12 and 12).

Regarding claim 20:
The discussion above regarding claim 18 is relied upon.
Walker would render an antenna (18) on the zenith (anti-earth) deck, as the modification shifts the deck orientations and equipment thereon between the east-west faces, where the antennas are depicted, and the earth-zenith decks.

Claims 1, 2, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (‘951) in view of Poncet et al. (US 2018/0111707).
Regarding independent claim 1:
The discussion above regarding claim 18 is relied upon.
Walker discloses radiator/equipment panels on the north-south faces (4 and 8; [0049]), and antenna (18) in the east-west faces, which via the modification, would be swapped with the earth-zenith panels, the panels being “thermally coupled” via their joining at the edges and/or by the use of the radiator panels (26, 28, and 30).

Poncet teaches a satellite having a plurality of antennas (9 or 109) on the earth deck for orientation toward the earth ([0065]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Walker to use a plurality of antennas on the earth deck as taught by Poncet for the predictable advantage of providing greater transmission capabilities (e.g. increased bandwidth) to earth-based locations, thus allowing for greater command authority and/or communication relay capability.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Walker discloses solar panels (20) extending from the north-south radiator/equipment panels.

Regarding claim 8:
The discussion above regarding claim 18 is relied upon.
Walker would render an antenna (18) on the zenith (anti-earth) deck, as the modification shifts the deck orientations and equipment thereon between the east-west faces, where the antennas are depicted, and the earth-zenith decks.

Regarding claim 10:
The discussion above regarding claim 1 is relied upon.


Regarding claim 11:
The discussion above regarding claim 1 is relied upon.
As best understood, Walker discloses a single satellite which may be mounted to other satellites (via the mounting cylinder).

Claims 3-7, 12-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (‘951) in view of Poncet et al. (‘707), and further in view of Applicant’s Admitted Prior Art (hereafter, “AAPA”).

Regarding claims 3-7, 12-15, and 19:
The discussion above regarding claims 1 and 18 is relied upon.
Walker discloses antennas (18) on the earth-zenith decks, and is modified to include a plurality on the earth deck (applied above to claim 1, and applicable in the same manner to the device of claim 18 for claim 19), and solar panels (20) on the north-south radiator/equipment panels, but does not disclose downlink and uplink phased arrays, cross-link antennas, or gimbaled dish antennas.
AAPA teaches downlink and uplink phased arrays, cross-link antennas, and gimbaled dish antennas are known communication devices in the art ([0007]).


Regarding claim 17:
The discussion above regarding claim 12 is relied upon.
As noted above with regard to claim 10, Walker discloses a satellite of some power level that may be placed in geostationary orbit.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (‘951) in view of Poncet et al. (‘707) (claim 9), or further in view of Rosen (US 4 972 151) (claim 16).


The discussion above regarding claims 1 and 12 is relied upon.
Walker discloses antennas, but does not disclose confocal reflector antennas.
Rosen teaches a satellite communications system using confocal reflector antennas to provide “simplified” antenna structure (col 1, line 65 – col 2, line 8).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Walker to use confocal reflector antenna as taught by .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (‘951) in view of Applicant’s Admitted Prior Art (hereafter, “AAPA”).

The discussion above regarding claim 18 is relied upon.
Walker would be modified by AAPA to provide a plurality of antenna on the earth deck that includes at least one phased array in the same manner as described above with regards to claim 3.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3644            

/ANNA M MOMPER/            Supervisory Patent Examiner, Art Unit 3619